            Case 3:17-cv-06779-RS Document 189 Filed 01/10/19 Page 1 of 2



 1   BAKER MARQUART LLP
     BRIAN E. KLEIN (258486) (bklein@bakermarquart.com)
 2   SCOTT M. MALZAHN (229204) (smalzahn@bakermarquart.com)
     DONALD R. PEPPERMAN (109809) (dpepperman@bakermarquart.com)
 3   TERESA L. HUGGINS (263257) (thuggins@bakermarquart.com)
     2029 Century Park East, Suite 1600
 4   Los Angeles, CA 90067
     Telephone: (424) 652-7814
 5   Facsimile: (424) 652-7850

 6   Counsel for Defendants
     DYNAMIC LEDGER SOLUTIONS, INC.,
 7   KATHLEEN BREITMAN and ARTHUR BREITMAN

 8
     COOLEY LLP
 9   PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
     JESSICA VALENZUELA SANTAMARIA (220934) (jvs@cooley.com)
10   DAVID S. HOUSKA (295918) (dhouska@cooley.com)
     JESSIE A. R. SIMPSON LAGOY (305257) (jsimpsonlagoy@cooley.com)
11   3175 Hanover Street
     Palo Alto, CA 94304-1130
12   Telephone: (650) 843-5355
     Facsimile: (650) 618-0387
13
     Counsel for Defendant
14   DYNAMIC LEDGER SOLUTIONS, INC.

15

16                                UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18
     IN RE TEZOS SECURITIES LITIGATION           Master File No. 17-cv-06779-RS
19
                                                 CLASS ACTION
20
     This document relates to:                   NOTICE OF APPEARANCE OF
21                                               JESSICA VALENZUELA
                                                 SANTAMARIA ON BEHALF OF
22                     ALL ACTIONS               DEFENDANT DYNAMIC LEDGER
                                                 SOLUTIONS, INC.
23
                                                 Judge:        Hon. Richard Seeborg
24                                               Trial Date:   Not yet set
25

26

27

28
                                                                           NOTICE OF APPEARANCE
     196555480 v1
                                                                          CASE NO. 17-CV-06779-RS
             Case 3:17-cv-06779-RS Document 189 Filed 01/10/19 Page 2 of 2



 1             PLEASE TAKE NOTICE that Jessica Valenzuela Santamaria of the law firm Cooley LLP,

 2    who is registered for CM/EFC and admitted to the Northern District of California, enters her

 3    appearance as counsel of record on behalf of Dynamic Ledger Solutions, Inc. in the above-captioned

 4    matter. Effective immediately, please add Jessica Valenzuela Santamaria as an attorney to be noticed

 5    on all matters at the following address:

 6             Jessica Valenzuela Santamaria
               COOLEY LLP
 7
               3175 Hanover Street
 8             Palo Alto, CA 94304-1130
               Telephone:    (650) 843-5000
 9             Facsimile:    (650) 849-7400
               Email: jvs@cooley.com
10
     Dated: January 10, 2019                          COOLEY LLP
11

12
                                                             /s/ Jessica Valenzuela Santamaria
13                                                       JESSICA VALENZUELA SANTAMARIA
                                                                          (220934)
14
                                                      Attorneys for Defendant
15                                                    DYNAMIC LEDGER SOLUTIONS, INC.,
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                 NOTICE OF APPEARANCE
      196555480 v1                                   1                          CASE NO. 17-CV-06779-RS
